78 F.3d 588
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Keith BROWN;  Jamie Brown, Appellants,v.Neadis BOST;  Chris Williams, Individually, and in HisOfficial Capacity as Municipal Judge for the Cityof Malvern, Arkansas;  City of Malvern,Arkansas, Appellees.
No. 95-2620.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 16, 1996.Filed March 12, 1996.

Before LOKEN, BRIGHT, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Keith and Jamie Brown brought this civil rights action under 42 U.S.C. § 1983, raising various federal and state claims against Chris Williams, in his individual and official capacities as a municipal court judge for the City of Malvern, Arkansas, and also against the City of Malvern (City).


2
The case presents a unique factual twist where Judge Williams as a private attorney allegedly advised his client Ms. Bost to obtain an arrest warrant in order to evict the Browns from premises which Bost had rented to them.   Bost then obtained the arrest warrant from the clerk of the municipal court which Williams as judge later signed.   Although the warrant was in fact erroneously issued and the municipal charges were later dismissed, the Browns nevertheless suffered the embarrassment of an arrest.


3
The Browns brought this action for the damages they suffered.   In a full and extensive opinion, the district court1 granted Williams' motion to dismiss because Williams was entitled to judicial immunity and because the complaint failed to state a claim against the City.


4
The court also dismissed the remaining pendent state claim against Neadis Bost.  See 28 U.S.C. § 1367(c)(3).


5
We affirm on the basis of Judge Hendren's well-reasoned opinion.   We deem it unnecessary for this court to write further.   See 8th Cir.  R. 47B.



1
 The Honorable Jimm L. Hendren, United States District Judge for the Western District of Arkansas